Citation Nr: 0418707	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The claims are remanded for completion of action required by 
the Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA are, except for specific 
provisions concerning the reopening of previously denied 
claims with new and material evidence, effective from the 
date of the statute's enactment.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Without providing any rights over 
and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
Id.

The claims presented on this appeal were pending before VA on 
the date of the VCAA's enactment and therefore are subject to 
this new law.

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if one is necessary to decide a claim.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  The 
statute provides that an examination is necessary if the lay 
and medical evidence of record includes competent evidence 
that the veteran has a current disability or persistent and 
recurring symptoms of disability, indicates that the 
disability or symptoms may be associated with the veteran's 
service, but does not include sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).

The claims file contains the veteran's service medical 
records and private medical records relevant to the claims.  
In addition, the claims file contains the report concerning a 
VA examination of the joints that the veteran underwent in 
February 2004.  This examination report sets forth certain 
findings that are needed to decide the claims, but other 
findings and medical opinion that are needed to decide the 
claims are missing from the report.  Therefore, the February 
2004 VA examination report is incomplete.  Nor are the 
findings and medical opinion that are absent from the report 
supplied by other medical records on file.

Accordingly, the Board has concluded that the claims must be 
remanded so that the veteran may be re-examined and a new 
examination report provided that includes the findings and 
medical opinion needed to decide the claims. 

The February 2004 VA examination confirmed that the veteran 
currently has disorders of the left and right knees, 
respectively.  The examination report provided findings and a 
medical opinion that addressed whether the veteran, whose 
service extended for approximately one month, experienced an 
aggravation during that service of an impairment that he had 
before service.  As announced in the examination report, the 
main questions for resolution were:

... [D]id the veteran have a pre-service 
knee impairment?  If so, was there any 
obvious or manifest evidence of any knee 
impairment aggravated by military 
service?  If so, describe the pre and 
post level of impairment and findings.

Also noted, with these questions, was the question "Was 
there service onset of knee impairment?"  However, as the 
examination report indicates, the examiner concluded that it 
was "likely" that the veteran entered service with an 
"underlying disease" that was manifested by knee problems 
during his service.  The examiner also concluded, as the 
examination report indicates, that the knee problems shown 
during service did not represent an aggravation of this 
"underlying disease" likely to have existed prior to 
service.  

Thus, the examination report contained no opinion concerning 
whether the left and right knee disorders manifested by the 
veteran currently were related to the knee problems that he 
experienced during service.  See 38 C.F.R. § 3.303 (2003).  

The RO found the February 2004 examination report to be 
complete and readjudicated the claims in a March 2004 
supplemental statement of the case.

In most cases, a medical opinion about whether there is a 
"nexus" between a current disability and a disease or 
injury manifested during service is needed to decide a 
service connection claim.  Service medical records in this 
case indicate that approximately four days after he began 
his training, the veteran sought medical attention for left 
knee pain and what was found to be limitation of motion of 
that knee and revealed at that time that he had been treated 
for an "atraumatic" effusion of the knee in December 1987.  

The service medical records show that he was immediately 
transferred to a Naval hospital.  The Naval hospital records 
show that within three more days, he exhibited what was 
assessed as "severe" limitation of function of his left 
knee and was referred to the Medical Board.  

The February 1988 report of the Medical Board states a 
diagnosis of osteochondritis dessicans of the left knee and 
recommends that the veteran be discharged as physically unit 
for service.  The Naval hospital records indicate that his 
right knee also was symptomatic.  They state a preliminary 
diagnosis of synovitis of both knees (the left worse than 
the right) and note with that diagnosis that fluid was 
accumulating in both the left and right knees.

However, because the VA examiner concluded that the 
veteran's knee condition existed prior to service, the VA 
examination report provided no medical opinion about whether 
if the veteran had incurred a disease or injury of the knees 
during his service, there was a nexus between those and the 
knee problems that he has manifested after service.  Rather, 
the examiner focused on whether there was any aggravation 
during service of the condition that existed prior to 
service.  The examination report expresses the examiner's 
conclusion that the pre-existing condition "was unlikely to 
have been aggravated by three days [of] military service."

The conclusion of the VA examiner that the veteran entered 
service with an underlying disease that affected his knees 
was not unlike the conclusion stated in the report of the 
Medical Board that the veteran's osteochondritis dessicans 
of the left knee existed prior to service.  The report of 
the Medical Board did not mention, or state a diagnosis for, 
the right knee.

After reviewing the evidence, the Board finds that it does 
not show to the degree required by applicable law that the 
veteran entered service with a pre-existing condition 
affecting his knees.  Rather, the Board has concluded that 
the presumption of soundness that is established by law must 
be applied to the adjudication of these claims.

By statute, VA adjudicators are required to presume if 
certain facts are present, that a veteran entered active 
service free of the disease or injury to which the disability 
for which he or she seeks service connection may be 
attributable.  Section 1111 of Title 38, United States Code 
provides:



For the purposes of section 1110 
[establishing entitlement to compensation 
for injury or disease incurred by a 
veteran during wartime service] of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111 (West 2002); see also 38 U.S.C.A. § 1137 
(West 2002) (presumption of soundness applies to peacetime 
veteran's who had active service after December 31, 1946).

As the General Counsel of VA has held, if the presumption of 
soundness arises in a case, it can be rebutted by VA only by 
"clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches."  VAOPGCPREC 03-03 
(emphasis added).  

It appears to the Board that the presumption of soundness 
arose in this case and is not rebutted.

The conclusion that the veteran entered service with a pre-
existing disorder of, or affecting, one of his knees (as 
found by the Medical Board in February 1988) or both of his 
knees (as found by the VA examiner in February 2004) was 
based on a single pre-service medical record, a December 1987 
medical record prepared by the veteran's private physician.  

The December 1987 medical record notes that the veteran said 
that his left knee had been swollen and sore for about two 
weeks, that his left knee was swollen and exhibited 
significant joint effusion but no tenderness, redness, or 
limitation of motion, that his right knee exhibited 
questionable trace joint effusion, and that he was treated 
with a wrap of the left knee and prescribed rest and 
application of heat.  

The December 1987 medical record cites an effusion of the 
left knee of questionable etiology but does not state a 
diagnosis for either knee.  In contrast to the representation 
in February 1988 service medical record prepared when the 
veteran first sought medical attention for his left knee that 
the veteran was found in December 1987 to have an 
"atraumatic" effusion, the December 1987 medical record 
does not say that the left knee effusion was atraumatic but 
rather, notes that its cause is questionable.

Service medical records on file show that the veteran's 
entrance examination consisted of a pre-enlistment 
examination that was performed in March 1987.  The March 1987 
examination report does not note an abnormality of the lower 
extremities, an abnormality of the muskuloskeletal system, an 
abnormality of the feet, or other abnormality relevant to 
knees.  The March 1987 examination report certifies the 
veteran as "acceptable" for service.  

The service medical records do not include another 
examination report or clinical record made at the time of the 
veteran's examination, acceptance, and enrollment for 
service.

The presumption of soundness arises in this case because 
there is no service entrance examination report or clinical 
record prepared at the time of the veteran's examination, 
acceptance, and enrollment for service denoting a defect, 
infirmity, or disorder of the knee or knees.  38 U.S.C.A. § 
1111.  

Thus, it must be presumed that the veteran entered service 
free of any disorder of the left or right knee unless VA 
points to "clear and unmistakable evidence" to the 
contrary.  38 U.S.C.A. § 1111.  

There must be clear and unmistakable evidence that such a 
disorder existed prior to service and was not aggravated 
during service.  VAOPGCPREC 03-03.  The burden of rebutting 
the presumption of soundness with clear and unmistakable 
evidence "a formidable one."  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Kinnamon v. Principi, 4 Vet. App. 20, 27 
(1993).  Whether such clear and unmistakable evidence exists 
is a legal determination about the sufficiency of evidence.  
Id.  

Clear and unmistakable evidence rebutting the presumption of 
soundness is not on file in this case.  While there is 
reference in the service medical records to the veteran's own 
statements, they are statements merely confirming what is 
shown in the December 1987 medical record about his knees.  
Furthermore, as one who, it appears from the record, is not a 
medical expert, the veteran is not competent to offer an 
opinion establishing the nature of a pre-service medical 
disorder - - he is competent to give only an account of his 
symptoms.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The December 1987 medical record does not establish a 
diagnosis or conclude whether the knee symptoms presented at 
that time were of traumatic or atraumatic origin.  It does 
not warrant the conclusion that clearly and unmistakably, 
each of the symptoms and conditions of the knee assessed in 
the service medical records, including the osteochondritis of 
the left knee cited in the Medical Board report, were a 
continuation of the condition presented in December 1987.  

The February 2004 VA examination report expressed the opinion 
of the VA examiner that it was "likely" that the veteran 
entered service with an "underlying disease" affecting the 
knees and that the disease "was unlikely to have been 
aggravated by three days [of] military service."  

The opinion of a competent medical expert may constitute 
clear and unmistakable evidence refuting the presumption of 
soundness in some cases.  See Harris v. West, 11 Vet. App. 
456, 459-62 (1998) (clear and unmistakable evidence to rebut 
the presumption of soundness based on a physician's 
unequivocal and uncontradicted opinion).  

However, a physician's opinion to the effect "that is 
probable, but not absolutely certain, that the condition 
began prior to service" that is not accompanied in the 
claims file by supporting medical evidence such as a medical 
record denoting a pre-service diagnosis of the condition, 
does not constitute clear and unmistakable evidence.  See 
Kinnamon, 4 Vet. App. at 27 (emphasis in opinion).  Such is 
the case here.  The medical opinion expressed in the February 
2004 VA examination report that it was "likely" that the 
veteran's knee condition had pre-service origins and it was 
"unlikely" that it was aggravated by three days of military 
service is not by itself or in conjunction with the other 
relevant evidence on file clear and unmistakable evidence 
rebutting the presumption of soundness.

Accordingly, it appears to the Board that the veteran is 
entitled to the presumption that he entered service free of 
any abnormality affecting the knees and that therefore, the 
question to be resolved in this case is whether his current 
disorders of the left and right knees, respectively, are 
related to any of the symptoms or disorders of the knees, 
including, but not limited to, the osteochondritis dessicans 
of the left knee cited in the February 1988 report of the 
Medical Board, shown during his service.  

The February 2004 VA examination report states clinical 
diagnoses for the knees of osteochondritis dessicans and 
synovial chondromatosis (represented by soft tissue 
calcifications disclosed by x-rays of the knees) and a 
radiological diagnosis of mild bilateral osteoarthritis.  
However, the examination report does not contain an opinion 
squarely addressing whether any of these conditions is 
etiologically related to an injury or disease that the 
veteran encountered during service.  Nor, in this regard, did 
the examination report comment upon whether it appeared that 
the veteran had manifested arthritis of the knees within one 
year after his separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2003).  No medical opinion about whether any 
disorder of the knees that the veteran has today is 
etiologically related to an injury or disease that he had 
during service is supplied by other medical evidence on file.

Therefore, a new VA medical examination is needed to assist 
VA adjudicators in deciding the claims.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. 3.159(c)(4)(i).  The claims are 
remanded so that this examination may be performed.

The new VA examination should be performed only after the RO 
has made all appropriate efforts to associate with the claims 
file any outstanding private or VA medical records pertinent 
to the claims.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3). 

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should write to the 
veteran and ask him to identify any 
private or VA medical treatment of his 
knees that he has had since his 
separation from service in March 1988 and 
the records of which are not now on file.  
A copy of the letter to the veteran 
should be sent to his representative.  

3.  The VBA AMC should make efforts to 
secure, or to assist the veteran in 
securing in the case of private records, 
all records identified by him in response 
to the notice requested in Paragraph 2, 
above.

The VBA AMC should document in the claims 
file the action that it took to obtain 
this evidence and should provide 
appropriate notice to the veteran and his 
representative concerning records that 
could not be obtained.

All identified private treatment records 
should be requested directly from the 
healthcare providers.
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  Thereafter, the VBA AMC should 
schedule the veteran for a supplemental 
VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary, as described 
below.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner must review all 
documentation in the claims file 
pertinent to the claimed disorders, to 
include any new medical records, 
employment records, or other evidence 
obtained as a result of the directives in 
this Remand.  

All diagnostic studies and tests thought 
necessary by the examiner should be 
performed.

The examination report must include the 
following:

(i)  a statement of all diagnoses found 
for the left and right knees, 
respectively;

(ii)  for each disorder of the left knee 
that is diagnosed, a statement of the 
examiner's opinion whether it is at least 
as likely as not (50 percent likelihood 
or better) that the disorder is related a 
disease or injury that the veteran 
sustained during service, including any 
arthritis manifested within the one-year 
period following his separation from 
service in March 1988, or if preexisting 
service, was aggravated thereby; and

(iii)  for each disorder of the right 
knee that is diagnosed, a statement of 
the examiner's opinion whether it is at 
least as likely as not (50 percent 
likelihood or better) that the disorder 
is related a disease or injury that the 
veteran sustained during service, 
including any arthritis manifested within 
the one-year period following his 
separation from service in March 1988, or 
if preexisting service, was aggravated 
thereby.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for left and right 
knee disorders.  The VBA AMC must 
consider the service connection claim 
under all theories of entitlement 
reasonably applicable thereto.  See 
Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000)

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection and may result in their denials.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


